Citation Nr: 0948800	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-13 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (O) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder claimed as hypertension and coronary artery disease 
(CAD).  

2.  Entitlement to service connection for a claimed skin 
disorder.  

3.  Entitlement to a higher initial evaluation in excess of 
50 percent for the service-connected posttraumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 
1977.  The Veteran's discharge certificate (DD 214) shows 
that he was discharged under other than honorable conditions.  
A February 1981 VA administrative decision, however, held 
that the Veteran's discharge for the period of active service 
from July 1974 to December 1977 was under dishonorable 
conditions for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

During the course of the appeal, in a March 2008 Decision 
Review Officer (DRO) rating decision, the RO increased the 
evaluation of the service-connected PTSD disorder from 30 
percent to 50 percent, effective on February 8, 2006.  

Inasmuch as a rating higher than 50 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for 
higher rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the Veteran's claim for a higher rating involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The issues of service connection for a cardiovascular 
disorder and a skin disorder are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  During the period of the appeal, the service-connected 
PTSD is not shown to have been manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
or inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 50 percent for the service-connected PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, in VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA 
General Counsel held that in a "downstream" issue, such as 
here (disagreement with an initial rating assigned), the 
provisions of 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue; rather, a Statement of 
the Case (SOC) must be issued.  

The required SOC in the present case addressing the issue of 
a higher initial evaluation for the service-connected PTSD 
was furnished to the Veteran in March 2008.  

Further, although additional notice requirements apply to 
claims for an increased evaluation pursuant to Vazquez-Flores 
v. Peake.  22 Vet. App. 37 (2008), vacated in part Nos. 2008-
7150, 2008-7115 (Fed. Cir. September 4, 2009), these 
additional notice requirements do not apply to claims for a 
higher initial evaluation.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).  

In any event, the RO sent the Veteran a letter in July 2007 
advising him that to establish entitlement to an increased 
rating for a service-connected disability, the evidence must 
show that the condition has become worse.  The July 2007 
letter also informed the Veteran that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where a claim is granted.  See Dingess/Hartman, 19 Vet. 
App. at 484.  

Finally, the July 2007 letter notified the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

For these reasons, the Board finds that the Veteran has 
received notice of the elements required to support his 
claims, and notice of what evidence, if any, will be obtained 
by the Veteran and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file includes medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA examination most 
recently in August 2007 for the purpose of evaluating the 
severity of his service-connected PTSD.  The Board finds that 
the VA examination is adequate because, as shown below, it 
was based upon consideration of the Veteran's pertinent 
medical history, his lay assertions and current complaints, 
and because it describes the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation.  

The Board accordingly finds no reason to remand for further 
examination or other development.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  



II.  Analysis

The Veteran is contending that an initial evaluation higher 
than 50 percent is warranted for the service-connected PTSD.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
in the present case has considered all evidence of severity 
within one year of the effective date for the grant of 
service connection for PTSD.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected PTSD, are assigned under the provisions of 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  The rating criteria are as follows:  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  Rather, the determination should be based on all of 
a veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).  

In the present case, the evidence demonstrating the severity 
of the service-connected PTSD during the period of this 
appeal first consists of an April 2006 VA outpatient 
psychiatry note documenting the Veteran's complaints of 
increased anxiety, restlessness, nightmares and sleep 
disturbances.  The Veteran reported good effects with 
medication.  

On mental status exam, the Veteran was casually dressed and 
cooperative.  His speech rate and rhythm were normal; mood 
was anxious, and affect restricted.  He denied hallucinations 
of any type, and he denied suicidal ideation and homicidal 
ideation, plan or intent.  There were no major cognitive 
changes, and insight and judgment were fair.  The diagnosis 
was that of PTSD, and a GAF of 60 was assigned.  

On follow-up in May 2006, the Veteran's complaints and the 
results of a mental status exam are similar to that reported 
in April 2006, except that the Veteran's mood was euthymic 
and his affect restricted.  The assessment was that of PTSD 
and a GAF of 65 was assigned. 

In connection with his present claim, the Veteran underwent a 
VA PTSD examination in June 2006.  The VA examiner did not 
have the claims file for review, but noted the Veteran's 
report of combat during Vietnam and his self-reported history 
of post-service medical treatment.  

The VA examiner also documented the Veteran's current 
complaints of anxiety, sleep disturbance and hypervigilance.  
The Veteran reported mild improvement in his symptoms with 
medication.  He described avoiding being close to people, 
including having reduced affection with his wife.  He also 
complained of irritability, but his concentration and memory 
were good.  

The VA examiner also noted that the Veteran did not have 
symptoms of major depression or psychotic symptoms.  He had 
anxiety off-and-on and panic attacks occurring approximately 
once per month.  The Veteran denied using drugs since the 
1970's.  

With regard to his employment history, the VA examiner noted 
that the Veteran had been working the past 11 years marketing 
and selling restaurant furniture.  He did some traveling to 
the Caribbean for his job.  

On mental status examination, the VA examiner found that the 
Veteran was casually dressed and well groomed.  He was fully 
oriented, spoke in a normal tone and rate, and was coherent.  
He made good eye contact and interacted appropriately.  His 
thought content revealed no psychotic symptoms, and there was 
no suicidal or homicidal thinking.  

The Veteran's mood involved occasional depressed feelings, 
some anxiety and mild irritability.  His affect was 
appropriate, and he had a good range of affect.  No anxiety 
or depression was noted, and his cognitive functions were 
intact.  He was capable of insight and judgment.  

Based on the results of the examination, the VA examiner 
diagnosed PTSD, panic disorder without agoraphobia, and 
assigned a GAF of 60.  

The examiner also opined that the Veteran's symptoms caused 
no limitations on his occupational functioning, but caused 
mild-to-moderate difficulty in social and interpersonal 
functioning.  The Veteran had not missed any work during the 
prior year due to his psychiatric symptoms.  

In August 2007, the Veteran underwent a second VA PTSD 
examination.  The examiner reviewed the claims file and noted 
the Veteran's complaints of an increase in severity of his 
depressive and reexperiencing symptoms.  

The Veteran also reported that he was let go from his job, 
but did not understand why.  This also worsened his symptoms.  
He continued to work, however, as a consultant though on an 
irregular basis.  

The Veteran also complained of continued sleep impairment due 
to war-related nightmares and such other PTSD symptoms as 
intrusive thoughts, flashbacks, and avoidance.  He indicated 
that he isolated himself, including having less closeness 
with his wife.  Other symptoms included irritability and 
anger, such as getting angry over nothing.  

The VA examiner noted that the Veteran's concentration and 
memory were intact.  He complained of depressed mood, 
sometimes daily, plus having no significant enjoyment, and 
feeling like a failure, but denied suicidal ideation, intent 
or plan.  

The Veteran also reported having panic attacks on a nightly 
basis.  He did not have panic attacks during the day, but had 
mild-to-moderate anxiety symptoms during the day on an 
irregular basis.  

On mental status exam, the VA examiner found that the Veteran 
was casually and cleanly dressed.  He was alert and well 
oriented times four.  His speech was normal and coherent.  
His thought process was normal, and his thought content 
revealed no psychotic symptoms.  

There was no suicidal ideation or homicidal ideation.  His 
mood was depressed, with anxiety and panic attacks, plus 
irritability.  His affect was pleasant with a mild depressive 
element.  Cognitive functions were intact, as were insight 
and judgment.  

Based on the results of the examination, the VA examiner 
diagnosed PTSD, panic disorder without agoraphobia and major 
depressive disorder.  

The examiner then opined that the Veteran's symptoms caused 
moderate difficulty occupationally and interpersonally; 
relationships with his family showed serious impairment.  The 
examiner assigned a GAF of 50.  

The record also includes a May 2008 VA outpatient psychiatric 
treatment note indicating that the Veteran reported 
experiencing an improvement in his symptoms after an 
adjustment of his medication, though he continued to complain 
of decreased energy, anhedonia and depressed mood in the 
early afternoon.  He also indicated that he slept well at 
night.  

A mental status examination was consistent with the results 
of the August 2007 VA examination.   The diagnosis was that 
of PTSD with depressive symptoms and alcohol abuse in partial 
remission.  A GAF of 65 was assigned.  

Subsequent VA outpatient treatment notes, including 
psychiatry and primary care notes, show that the Veteran 
continued to deny suicidal ideation and homicidal ideation 
and reported an improvement on medication.  In July 2008, a 
GAF of 65 was assigned.  

Most recently, the record contains a December 2008 VA 
psychiatry outpatient treatment note showing that the Veteran 
again endorsed experiencing such PTSD symptoms as 
hyperarousal manifested by anger/irritability.  He denied 
suicidal ideation and homicidal ideation, but once more 
indicated that his symptoms were partially managed by 
medication.  

A mental status exam was also consistent with the results of 
prior examinations.  The diagnosis was that of PTSD, chronic; 
depressive disorder, NOS; alcohol abuse; and rule out 
substance induced mood disorder.  A GAF of 60 was assigned.  

In support of his claim, the Veteran wrote in an August 2007 
statement that he had divorced from his first wife due to 
some violence in the relationship, such as uncontrollable 
anger and rage.  He had also "job-jumped" because he had 
trouble getting along with co-workers, sometimes missed work, 
and constantly forgot to complete even small tasks.  

Also, the Veteran reported that his medication affected his 
functioning, such as by making him drowsy.  He reported not 
trusting people, being unable to make friends and often 
getting into fights with friend and co-workers.  

Further, the Veteran reported having trouble sleeping.  He 
also had problems with concentration and motivation and often 
wanted simply to hide.  He also had feelings of worthlessness 
and constant suicidal ideation and would fly into a rage when 
provoked; he often thought of hurting others.  He also had 
constant, terrible depression requiring medication.  Finally, 
the Veteran listed and indicated that he met the criteria for 
a 70 percent evaluation.  

Also in support of his claim, the Veteran submitted a 
September 2007 statement from his ex-wife.  She had lived 
with the Veteran since March 1987.  During that time, he had 
had employment problems because of his symptoms.  She noted 
that he was combative towards others and trusted no one, was 
always paranoid and argued with everyone, and could never get 
along with co-workers.  He had also been jailed due to 
fighting, drinking and "drugging."  

The Veteran reportedly did not socialize with anyone, 
including his family and had no friends, was always depressed 
and slept very little, and often expressed thoughts of fear, 
hopelessness, guilt and worthlessness.  Plus, he voiced 
suicidal thoughts, could become violent especially if 
strangers provoked him, and had terrible road rage.  

Finally, the Veteran testified at his October 2009 Board 
hearing that he had panic attacks, was on medication, got 
irritable, and had trouble concentrating.  Also, he could not 
work with people, did not get along with his two children, 
and had been divorced twice.  He explained that he currently 
worked in the restaurant equipment business at a job that did 
not require him to be around people.  He did not like crowds 
or go to movies, malls or family reunions.  For treatment, he 
attended group therapy once a month or once every other 
month; he also saw a social worker and a psychiatrist.  

In comparing the Veteran's symptoms during the period of 
review to the rating criteria in this case, the Board finds 
that the service-connected PTSD does not warrant an 
evaluation in excess of the currently assigned 50 percent.  

Rather, the evidence of record, including the VA examination 
reports and VA outpatient treatment records, plus the recent 
hearing testimony, shows symptoms consistent with no more 
than a 50 percent level of impairment.  

For example, during his August 2007 VA examination, a mental 
status examination revealed normal speech, full orientation 
and no evidence of a psychosis, but did identify a depressed 
mood with anxiety and panic attacks.  

Also, the Veteran testified during his hearing that he was 
currently married, but had communication difficulties and did 
not have a good relationship with his children.  He also had 
continued to work and described his job as involving the 
selection and stocking of equipment for restaurants using 
computers.  

The Board finds that this evidence overall does not show 
identify a disability picture that would equate with or even 
approach the criteria established for the assignment of 70 
percent evaluation.  

In particular, the psychological evaluations, including the 
most recent December 2008 VA psychiatry treatment note, show 
no indication of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; or spatial disorientation.  There is also no 
indication of neglect of personal appearance or hygiene.  
Rather, the VA psychiatry treatment notes and VA examination 
reports show that the Veteran was always casually dressed and 
well groomed.  

The Veteran was shown to have panic attacks and depression, 
but there was no showing that these attacks or depression 
caused an inability to function independently, appropriately 
or effectively.  Plus, while undergoing some therapy, he had 
had no psychiatric hospitalizations.  

To the extent that his ex-wife in September 2007 and the 
Veteran in his August 2007 statement assert that he had 
suicidal ideation, the VA treatment records and the VA 
examination reports show that he specifically denied suicidal 
ideation throughout the period of review.  

The Veteran described having impaired impulse control during 
his VA outpatient treatment and during his VA examinations, 
but there was no indication of recent related episodes.  

In the August 2007 statement, he wrote that there was "some 
violence" during a prior marriage, but there is no showing 
of current episodes or of the Veteran being violent during 
the period of review.  He also wrote in the August 2007 
statement that he had "fights" with friends and coworkers, 
but did not specify that they involved physical violence.  

Finally, the recent VA psychiatry treatment notes, such as in 
August 2008, show that the Veteran endorsed an improvement in 
his symptoms with changes in his medication.  

The Board has also considered the Veteran's assigned GAF 
scores during the period under review.  

A GAF score records a clinician's judgment of the 
individual's overall level of functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995.  A GAF score is 
not dispositive of the evaluation issue, and must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

While a GAF score is not the sole basis for assigning a 
disability rating, it provides a clinical indicator of the 
patient's functional ability and is an important 
consideration in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

In this case, the Veteran's GAF scores during the period in 
question have included a low of 50, but they were generally 
in the range between 60 and 65.  The most recent GAF of 
record was 60 in December 2008.  

These GAF scores reflect at most a moderate degree of 
difficulty in social and occupational functioning and would 
be consistent with the symptoms noted by the various other 
examiners.  They would be more consistent with the criteria 
warranting no higher than 50 percent.  

In particular, overall, the record does not come near to 
reflecting that the service-connected PTSD manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood or inability to establish and maintain 
effective relationships.  

The Board further finds that "staged ratings" are not 
warranted because the schedular criteria for a rating higher 
than 50 percent were not met at any time during the period 
under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

In conclusion, the Board finds that the Veteran's symptoms as 
a whole do not meet the criteria for assignment of an 
evaluation higher than 50 percent are not met.  See Mauerhan, 
16 Vet. App. at 442-43.  

The current rating is assigned on the basis of the 
established schedular criteria.  To afford justice in 
exceptional situations, an extraschedular rating may also be 
provided.  38 C.F.R. § 3.321(b).  However, referral for 
extraschedular consideration is not warranted in this case.  

First, the assigned 50 percent evaluation reasonably 
describes the Veteran's disability level and symptomatology.  

Next, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating 
schedule.  Although the Veteran reported during his August 
2007 VA examination that he had been let go from his job, he 
also reported that he did not know the reason for this change 
in his employment status.  

Plus, the Veteran reported that he continued to work in the 
same capacity as a consultant.  Moreover, he did not describe 
any employment difficulties during his October 2009 hearing.  

Moreover, there is no showing frequent periods of 
hospitalization or other indicators that would suggest that 
the application of the regular schedular standards would be 
impractical in this case.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

An initial evaluation in excess of 50 percent for the 
service-connected PTSD is denied.  




REMAND

The Board finds that the Veteran's claims of service 
connection for a cardiovascular disorder and a skin disorder 
must be remanded for further evidentiary development and 
adjudication.  

With regard to the claim for a cardiovascular disorder, the 
Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  

As required by 38 U.S.C. 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  The 
regulations will take effect on pursuant to the provisions of 
a final rule published in the Federal Register.  Until that 
time, VA does not have authority to establish service 
connection and award benefits based upon the planned new 
presumptions.  

The Board finds that the Veteran's claim of service 
connection for a cardiovascular disorder is subject to a stay 
of appeals issued by the Board as directed by the Secretary 
of Veterans Affairs on November 20, 2009.  

As the claim may be affected by the new presumptions, the 
Board must stay the action on the matter in accordance with 
the Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.  

The Board finds, however, that pending publication of the 
final regulations, a remand for a new VA examination is 
necessary.  

In particular, the Veteran is claiming that he has 
hypertension and CAD secondary to in-service Agent Orange 
exposure or due to his service-connected PTSD.  

By way of reference, the Board notes that service connection 
is warranted not only for disability caused by a service-
connected disability, but also for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Here, the Veteran submitted a September 2008 letter from a 
private (non-VA) cardiologist, who wrote that anxiety and 
stress are a known risk factor for the development of CAD and 
"could have been instrumental in causing" the Veteran's 
CAD.  

The Veteran also underwent a VA examination in November 2008.  
The VA examiner opined that the Veteran's CAD and 
hypertension were more likely than not due to 
atherosclerosis, which is the usual cause of these disorders.  

Further, the VA examiner stated, although there are other 
causes of hypertension, the Veteran's hypertension was more 
likely than not due to atherosclerosis.  The examiner went on 
to state that the cardiovascular disorders "in and of" 
themselves were not caused by PTSD, but rather 
atherosclerosis.  

On review, the Board finds that the VA examiner's opinion is 
inadequate for two reasons.  

First, the VA examiner did not address whether the Veteran's 
hypertension or CAD had undergone an increase in severity due 
to the service-connected PTSD.  In other words, he did not 
address the issue of aggravation (pursuant to 38 C.F.R. 
§ 3.310).  

To the extent VA stated that the Veteran's cardiovascular 
disorders "in and of" themselves were not caused by PTSD, 
this statement could be read to indicate that the Veteran's 
PTSD has, in fact, played a role in the development, to 
include aggravation, of the Veteran's cardiovascular 
disorders.  

Second, the VA examiner attributed the Veteran's hypertension 
and CAD to atherosclerosis, but the examiner did not provide 
an opinion as to the likely etiology of the diagnosed 
atherosclerosis.  

The Board points out that the Veteran, as shown by his 
Substantive Appeal (VA Form 9) and during his hearing 
testimony, had described his claim as encompassing 
"cardiovascular disease."  

Because atherosclerosis is a type of cardiovascular disease, 
the scope of the Veteran's claim in light of his assertions 
reasonably encompasses atherosclerosis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, without 
addressing the relationship between the Veteran's 
atherosclerosis and his PTSD, the VA examiner's opinion is 
deficient.  

The Board also finds that further examination is necessary to 
clarify whether the Veteran currently has ischemic heart 
disease.  

Accordingly, upon remand the Veteran should be schedule for 
another VA examination.  The Board emphasizes that following 
completion of the VA examination, adjudication of the matter 
should be deferred pending issuance of the final regulations 
addressing the new presumption for ischemic heart disease due 
to Agent Orange exposure, unless the RO determines that the 
evidence supports a grant of service connection for the 
Veteran's cardiovascular disease as secondary to the service-
connected PTSD or there is no evidence showing a current 
diagnosis of ischemic heart disease.  

The Board also finds that a VA examination is necessary to 
determine the current nature and likely etiology of the 
claimed skin disorder.  

In this regard, the Veteran has indicated and the service 
treatment record (STR) shows that he was treated during 
service for skin complaints.  For instance, an August 1972 
treatment note from Ft. Hood shows that the Veteran 
complained of a rash on his left upper back for one month; 
the impression was possible atopic dermatitis.  

During his October 2009 hearing, the Veteran testified that 
he continued having the same skin problems throughout service 
and following his discharge up to the present, though he did 
not seek treatment until more recently.  Consistent with the 
Veteran's assertions, an August 2004 VA treatment note 
documents an assessment of candida dermatitis.  The record 
also contains an August 2006 private cardiology note showing 
that the Veteran complained of edema, rashes, and sores that 
would not heal.  

Currently, the Veteran has not been afforded a VA examination 
to determine whether he has a current skin disorder causally 
related to his in-service complaints.  

The Board finds that a VA examination is necessary in light 
of the evidence showing in-service complaints, a current 
diagnosis, and continuous symptoms since service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); see also 
McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (indicating 
that a skin rash is a type of disorder capable of lay 
observation).  

In connection with scheduling the VA skin examination, the RO 
is advised to coordinate with the Veteran.  He has asserted 
that his skin disorder is manifested by a rash that "comes-
and-goes," and the VA examination should be scheduled, if 
possible, during a period when the skin disorder is active.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should once more send the 
Veteran a letter  advising him of the 
information and evidence necessary to 
substantiate the remanded claims of 
service connection, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
who treated him for his claimed 
disabilities.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's outstanding 
VA treatment records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record.  Then, the RO should schedule the 
Veteran for an appropriate VA examination 
to determine the exact nature of and the 
relationship between the claimed 
cardiovascular disease, to include 
atherosclerosis, CAD and hypertension, 
and his service-connected PTSD.  

The pertinent evidence in the claims 
file, along with a copy of this remand, 
must be made available to the examiner 
for review.  Accordingly, the examiner 
should review the pertinent evidence, 
including the Veteran's lay assertions, 
and also undertake any indicated studies.  

Then, based on the results of the 
examination, the examiner is asked to 
provide a diagnosis of all current 
cardiovascular disorders found to be 
present.  The examiner is specifically 
asked to indicate whether the Veteran 
currently has ischemic heart disease.  
The examiner is also asked to offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran has 
a current cardiovascular disorder that 
has either been (1) caused by or (2) 
undergone a permanent increase in 
severity beyond the natural progression 
of the disorder as a result of the 
Veteran's service-connected PTSD.  

4.  Following completion of the VA 
examination, the RO should readjudicate 
the claim of service connection for a 
cardiovascular disorder only if (a) the 
RO determines that an award of service 
connection is warranted or (b) the VA 
examination establishes that the Veteran 
does not currently have a diagnosis of 
ischemic heart disease and the Veteran 
does not present any additional medical 
evidence contradicting such a finding by 
the VA examiner.  Otherwise, the matter 
must be stayed pending issuance of 
regulations addressing the new 
presumptions of service connection for 
ischemic heart disease based upon 
exposure to herbicides used in the 
Republic of Vietnam during the Vietnam 
era.  

5.  The RO should also schedule the 
Veteran for a VA skin examination to 
determine the current nature and likely 
etiology of the Veteran's claimed skin 
disorder.  The pertinent evidence in the 
claims file, along with a copy of this 
remand, must be made available to the 
examiner for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and also 
undertake any indicated studies.  

Then, based on the results of the 
examination, the examiner should provide 
a current diagnosis and specifically 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the Veteran has 
a current skin disorder that is 
etiologically related to his presumed 
exposure to herbicides (Agent Orange) in 
Vietnam, or otherwise had its clinical 
onset during his active service.  

In making this determination, the 
examiner is asked to address the in-
service treatment records showing 
complaints related to the Veteran's skin 
during his period of active service from 
July 1971 to July 1974.  

The examiner is also asked to address the 
Veteran's assertions that he continued to 
have symptoms during his service in 
Vietnam and that the same symptoms 
persisted continuously since his 
discharge.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay 
assertions, as indicated, should be 
provided.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Following completion of any indicated 
development, the RO should readjudicate 
the remanded claim of service connection 
for a skin disorder in light of all 
pertinent evidence and legal authority, 
and addressing all relevant theories of 
entitlement.  If any benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and provide the Veteran and 
his representative, if any, the requisite 
time period to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


